Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 8/25/22.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1-14 are pending.  This Action is FINAL.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/22 has been entered.
 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Examiner points to at least finally rejected claim 8 that recites “a physical density from 1.3 to 2.2 g/cm3”.  The present specification teaches
[0123] The heat treatment temperature conditions for GO are such that the thin film of graphene oxide coated on a metal foil is relatively pore-free having a physical density of at least 1.5 g/cm3 or a porosity level lower than 20%. Under more typical processing conditions, the thin film has a physical density of at least 1.7 g/cm3 or a porosity level lower than 10%. In most cases, the film has a physical density greater than 1.8 g/cm3 or a porosity level less than 5%. The chemically bonded graphene planes in the film typically contain a combination of sp2 and sp3 electronic configurations (particularly for those films prepared with the maximum treatment temperature lower than 1,500°C.).  
Thus, the limitation “a porosity level lower than 20%” is patentably indistinct from the claims in the application prior to the entry of the submission under 37 CRF 1.114.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al., US 2015/0086881 A1 in view of Aksay et al., US 2015/0287543.
Zhamu teaches a graphene thin film current collector used in batteries and supercapacitors (abstract).  The current collector comprises a unitary graphene layer containing graphene planes having an inter-graphene plane spacing of 0.335-0.40 nm, an oxygen content less than 5% by weight and a physical density of higher than 1.8 g/cm3 [0025].  Zhamu teaches forming a graphene oxide layer having an inter-plane spacing d002 of 0.4 nm to 0.7 nm and an oxygen content no less than 20% by weight and then heat-treating the graphene oxide layer to an extent that an inter-plane spacing d002 is decreased to a value of from 0.3354 nm to 0.36 nm and the oxygen content is decreased to less than 2% by weight (most preferably between 0.001% to 0.01% by weight) [0074].  The current collector has a thickness of greater than 100 nm [0031].  
Zhamu teaches a process for producing a unitary graphene material-based current collector, the process comprising: (a) preparing a graphene oxide gel having graphene oxide molecules dispersed in a fluid medium wherein the graphene oxide molecules contain an oxygen content higher than 20% by weight (typically higher than 30% and more typically between 30% and 46% by weight); (b) dispensing and depositing a layer of graphene oxide gel onto a surface of a supporting substrate to form a deposited graphene oxide gel thereon, wherein the dispensing and depositing procedure includes shear-induced thinning of the graphene oxide gel (resulting in graphene oxide molecules well-packed and well-aligned in desired direction(s), conducive to merging and integration of GO molecules during a subsequent heat treatment); (c) partially or completely removing the fluid medium from the deposited graphene oxide gel layer to form a graphene oxide layer having an inter-plane spacing d002 of 0.4 nm to 1.2 nm as determined by X-ray diffraction and an oxygen content no less than 20% by weight; (d) heat treating the graphene oxide layer to form the unitary graphene material at a heat treatment temperature higher than 100°C to an extent that an inter-plane spacing d002 is decreased to a value of from 0.3354 nm to 0.4 nm and the oxygen content is decreased to less than 5% by weight; and (e) form (e.g. cut and trim) the unitary graphene material into a layer of current collector [0073].  Zhamu teaches, in the preparation of graphene coated substrate, small isolated sheets or platelets of graphene oxide or reduced graphene oxide are spray-deposited onto a solid substrate with or without the assistance of a resin binder [0021].
Zhamu teaches the heat treatment temperature conditions for GO are such that the unitary graphene material or the unitary graphene matrix composite is relatively pore-free having a physical density of at least 1.5 g/cm3 or a porosity level lower than 20%. Under more typical processing conditions, the unitary graphene or the unitary graphene matrix composite has a physical density of at least 1.7 g/cm3 or a porosity level lower than 10%. In most cases, the unitary graphene or the unitary graphene matrix composite has a physical density greater than 1.8 g/cm3 or a porosity level less than 5%. The chemically bonded graphene planes in the unitary graphene or graphene matrix composite typically contain a combination of sp2 and sp3 electronic configurations (particularly for those unitary graphene materials prepared with the maximum treatment temperature lower than 2,000°C) [0088].
Zhamu does not explicitly teach the depositing of the graphene oxide gel onto a surface of a supporting substrate is performed by a gravure or that the supporting substrate is a metal foil.  
However, Aksay teaches a method of making a graphene-ionic liquid composite. The composite can be used to make electrodes for energy storage devices, such as batteries and supercapacitors (abstract).  At least one graphene source is combined with at least one ionic liquid and the resulting dispersion is heated to produce a composite containing graphene and at least one ionic liquid. Examples of graphene sources include graphite oxide and graphene [0009].  The graphene source-ionic liquid dispersion can contain one or more solvents. The ionic liquid can be dissolved or suspended in a solvent. The resulting blend can be applied to a substrate and then heated to remove volatile components (such as solvents). The blend can be in the form of a gel, slurry, etc. Heating reduces graphite oxide to graphene and can reduce or anneal graphene [0010].  Examples of substrates include electrically conductive substrates such as metals (such as aluminum, copper, steel, stainless steel, etc.). The substrate can be a current collector, such as that used in a battery, capacitor, supercapacitor, or the like [0015].  The graphene source-ionic liquid dispersions can be coated onto (applied to) a substrate using any suitable method. Examples of application methods include gravure printing [0014].  
Therefore, the invention as a whole would have been obvious to one having ordinary skill in the art because Aksay teaches it was known in the art to apply a graphene oxide coating to a metal substrate by a gravure printing method. Zhamu is silent regarding the material of the supporting substrate.  One of skill in the art would have been motivated to use the metal substrate disclosed by Aksay for the supporting substrate disclosed by Zhamu because both references teach depositing a graphene oxide layer on a substrate for use a current collector.  Coating using a gravure method is taught as conventional by Aksay.
Furthermore, Zhamu teaches a graphene-coated substrate wherein small isolated sheets or platelets of graphene oxide (GO) or reduced graphene oxide (RGO) are deposited onto a solid substrate such as a plastic film or aluminum foil with or without the assistance of a resin binder is known [0021].  Zhamu teaches an aluminum foil current collector having a thickness of 20 m is known in the art [0178].  
Zhamu teaches graphene oxide gel has a typical viscosity from 500 centipoise to 500,000 centipoise when measured at 20°C [0078].  The graphene oxide gel is a very unique and novel class of material that surprisingly has great cohesion power (self-bonding, self-polymerizing, and self-crosslinking capability) and adhesive power [0076].  The process includes feeding a sheet of a solid substrate material from a roller to a deposition zone, dispensing the slurry or suspension onto a surface of the sheet of solid substrate material to form a slurry layer thereon, shearing/compressing and drying the slurry or suspension to form a dried composite precursor layer deposited on the substrate surface, and collecting composite precursor-deposited substrate sheet on a collector roller. The process may further comprise a step of further compressing the composite precursor prior to being collected on the collector roller. This makes a roll-to-roll process amenable to mass production of graphene matrix composites [0090].
Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive.  
Applicant asserts neither Zhamu nor Aksay teach the added limitation of claim 1.  Examiner disagrees.  See at least [0088] of Zhamu.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727